Citation Nr: 1042918	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  06-37 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of head injury 
(now claimed as headaches).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran had active military service from October 1952 to 
January 1956.

This matter comes to the Board of Veterans' Appeals (Board) from 
a January 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which denied 
service connection for residuals of a head injury (now claimed as 
headaches) finding that the Veteran had not submitted new and 
material evidence to reopen the claim. The Veteran testified at 
an RO hearing in February 2007. A transcript of the hearing is of 
record.

The Board reopened the claim in July 2009 finding that the 
Veteran had submitted new and material evidence to reopen the 
claim, but remanded the claim on the merits, for provision of a 
VA examination from a qualified physician.  The Board again 
remanded the claim in April 2010 for further development and 
consideration. 

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The appeal is, again, REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks service connection for residuals of head injury 
in service.  The record shows that he has complained of headaches 
since a head injury in service.  Current VA medical evidence 
shows on computed tomography (CT) examination in December 1999 
and magnetic resonance imaging (MRI) examination in March 2005 
that the Veteran's brain has mild diffuse cerebral atrophy, most 
pronounced in the frontal lobes and chronic ischemic changes in 
the periventricular white matter.  The Board remanded this case 
in July 2009 so that a medical opinion from a VA 
neuropsychiatrist could be provided.

The Board remand noted that an August 2006 VA examination report 
was considered flawed because it was based on the fact that the 
Veteran's MRI was unremarkable when, in fact, the March 2005 MRI 
and December 1999 CT showed mild diffuse cerebral atrophy, most 
pronounced in the frontal lobes.  The examiner also noted that 
the Veteran had not complained of headaches for 50 years, when, 
in fact, the claims file shows the Veteran has complained of 
headaches (and has filed service connection claims for residuals 
of a head injury) since his discharge from service in 1956.

For these reasons, the Board found that another examination was 
necessary by an appropriately qualified physician to provide all 
necessary clinical studies to determine the Veteran's present MRI 
and CT findings and then determine whether it is at least as 
likely as not that the current findings are related to his head 
injury in 1955.

A July 2009 VA examination was provided.  The examiner commented 
that a neuropsychiatrist was not available at the facility at 
that time and that he was asked by his supervisor to complete the 
examination.  The examiner went through and documented the 
extensive history of the Veteran's head injury, subjective 
complaints, and current diagnoses on MRI and CT reports.  The 
examiner noted that the MRI scanning previously conducted showed 
diffuse cerebral atrophy most pronounced in the frontal lobes 
with chronic ischemic changes in the periventricular white 
matter.  The examiner also noted that previous CT examination 
showed moderate dilatation of the lateral ventricles out of 
keeping with normal-appearing Sylvian fissures and cortical 
sulci.  The examiner then found that the Veteran's left sided-
headaches, which occurred only at night while he was sleeping, 
did not appear to be clearly traumatic in origin.  The examiner 
noted that the Veteran had tried several different medications 
for the headache but none of them had worked.  Now, the headache 
was controlled by Tramadol only.  It was the examiner's opinion 
that the headaches on the left side occurring while sleeping only 
were not related to the head injury.  Also, the examiner 
commented that on review of the claims file, it was noted that he 
had complained of pain in the right side of his head and on 
present examination, he was complaining of pain in the left side 
of the head.

The July 2009 examination was considered inadequate because the 
examiner did not offer a rationale for why the headaches were not 
related to the head injury in service.  The examiner also did not 
explain why the headaches did not appear to be clearly traumatic 
in origin.  Based on the Veteran's history of a significant head 
injury in service that resulted in disorientation and prolonged 
treatment, the subjective complaints of headaches since service, 
and the current findings on CT and MRI examinations, a more 
probative opinion was necessary to resolve this claim.  

The Board remanded the claim in April 2010 for another 
examination.  A VA miscellaneous neurological disorders 
examination was conducted in May 2010.  The examiner stated that 
the Veteran's headaches were less likely as not related to 
service.  However, the examiner failed to answer two of the 
questions requested in the latest remand, that are, the examiner 
should determine whether any of the diagnoses found on MRI and CT 
examination are at least as likely as not (50 percent chance or 
greater) related to the Veteran's head injury in service, and if 
the examiner concludes that the headaches, which have been 
complained of since active service, are not related to service, 
the examiner is to opine as to their likely etiology.  Therefore, 
the case must again be remanded to answer these questions to 
comply with the Board's remand.  Stegall v. West, 11 Vet. App. 
268 (1998) (the veteran has a right, as a matter of law, to 
compliance with the remand orders of the Board).  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited 
handling is requested.)

1.  Return the Veteran's claims file, and a 
copy of this remand, to the examiner who 
conducted the May 2010 neurological  
examination.  After reviewing the claims 
file, the examiner should offer an opinion 
as to whether it is at least as likely as 
not (a 50% or higher degree of 
probability): any of the diagnoses found on 
MRI and CT examination are at least as 
likely as not (50 percent chance or 
greater) related to the Veteran's head 
injury in service and, if not, provide an 
opinion with a cogent rationale regarding 
the likely etiology of the Veteran's 
headaches.  The examiner's rationale must 
address all pertinent evidence of record. 

If the examiner is unavailable, refer the 
claims file and a copy of this remand, to 
an appropriate specialist for such opinion.  
That examiner should provide the Veteran 
another examination if he/she believes such 
is needed to resolve the two questions. 

2.  Then readjudicate the claim.  If the 
claim continues to be denied, send the 
Veteran and his representative a 
supplemental statement of the case and give 
them time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

